PER CURIAM.
Upon review of the record we do not believe the trial court erred in determining that there were no material issues of fact as to the various claims filed by the appellant and entering summary judgment thereon. In particular we believe the undisputed facts established deficiencies in each of appellant’s claims. We also find evidentiary support for the trial court’s ruling, after trial, on the unjust enrichment claim. Accordingly, we affirm, the orders and judgment of the trial court.
ANSTEAD and HURLEY, JJ., and SHA-HOOD, GEORGE, Associate Judge, concur.